             Case
             Case1:18-cv-11134-VEC
                  1:18-cv-11134-VEC Document
                                    Document28
                                             6 Filed
                                               Filed11/29/18
                                                     07/02/19 Page
                                                              Page11of
                                                                    of99



MEMO ENDORSED
                                                                              USDC SDNY
                                                                              DOCUMENT
                                UNITED STATES DISTRICT COURT                  ELECTRONICALLY FILED
                               SOUTHERN DISTRICT OF NEW YORK                  DOC #:
                                                                              DATE FILED: 7/2/2019
                                                  :
     JANE DOE,                                    :       CIVIL ACTION NO. 1:18-cv-11134
                               Plaintiff,         :
                                                  :
                          v.                      :
                                                  :       PLAINTIFF’S MOTION FOR
    DEVYANI KHOBRAGADE and                        :       LEAVE TO PROCEED
    AAKASH SINGH RATHORE,                         :       USING A PSEUDONYM
                                                  :
                                                  :
                                                  :
                               Defendants.        :
                                                  :


    PLAINTIFF JANE DOE’S MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR
                   LEAVE TO PROCEED USING A PSEUDONYM

                                   PRELIMINARY STATEMENT

           Plaintiff, Jane Doe (“Ms. Doe” or “Plaintiff”), by and through her counsel, The Legal Aid

    Society and Dechert LLP, brings this motion seeking leave of court to proceed anonymously in

    her civil action against Devyani Khobragade (“Defendant Khobragade”) and Aakash Singh

    Rathore (“Defendant Rathore”) (together, “Defendants”), to not reveal her true identity and to

    prevent Defendants from further revealing her true identity to anyone outside the scope of this

    litigation. Ms. Doe is a victim of labor trafficking, involuntary servitude, and forced labor.

    Defendants trafficked Ms. Doe from India with the promise of adequate pay and reasonable

    working conditions. Defendants employed Ms. Doe as a live-in domestic worker in their home,

    where she had little freedom, worked long hours for little pay, and experienced psychological

    abuse. Ms. Doe seeks redress for the substantial harms that she has suffered. Defendants have a

    powerful network in both India and the United States, and Ms. Doe fears for her own safety and

    her family’s safety if she is publicly named in this action. By contrast, permitting Ms. Doe to


                                                      1
          Case
          Case1:18-cv-11134-VEC
               1:18-cv-11134-VEC Document
                                 Document28
                                          6 Filed
                                            Filed11/29/18
                                                  07/02/19 Page
                                                           Page22of
                                                                 of99



vindicate her rights under a pseudonym will not compromise any public interest, nor will it

prejudice the Defendants.

       Accordingly, Ms. Doe respectfully requests leave of this Court to proceed anonymously

under a pseudonym.

                                           ARGUMENT

       Ms. Doe seeks permission to use a pseudonym to protect her “from harassment, injury,

ridicule or personal embarrassment.” See, e.g., United States v. Doe, 655 F.2d 920, 922 n.1 (9th

Cir. 1980). Ordinarily, “[t]he title of [a] complaint must name all the parties” to an action under

Federal Rule of Civil Procedure 10(a). Yet courts have discretion to permit parties to proceed

anonymously, particularly where a plaintiff’s claims are highly sensitive and personal in nature,

as here. See Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 189−90 (2d Cir. 2008). Under

the Second Circuit’s test, “the plaintiff's interest in anonymity [is] balanced against both the public

interest in disclosure and any prejudice to the defendant.” Id. at 189. In balancing these interests,

the court weighs, inter alia, whether:

      the litigation involves matters of a highly sensitive and of a personal nature,

      identification poses a risk of retaliatory physical or mental harm to the party seeking to

       proceed anonymously or even more critically, to innocent non-parties,

      the plaintiff’s identity has thus far been kept confidential,

      the plaintiff is particularly vulnerable to the possible harms of disclosure,

      the defendant is prejudiced by allowing the plaintiff to press his claims anonymously, and

      the public's interest in the litigation is furthered by requiring the plaintiff to disclose his

       identity




                                                  2
           Case
           Case1:18-cv-11134-VEC
                1:18-cv-11134-VEC Document
                                  Document28
                                           6 Filed
                                             Filed11/29/18
                                                   07/02/19 Page
                                                            Page33of
                                                                  of99



Id. at 189−90 (quotations omitted).1 The relevant factors weigh in favor of the Court granting this

motion and will be discussed in turn below.

    I.   PLAINTIFF HAS A STRONG INTEREST IN PROCEEDING ANONYMOUSLY
         BECAUSE OF THE SENSITIVE NATURE OF HER CLAIMS AND THE HIGH
         RISK OF RETALIATION TO HER AND HER FAMILY.

             A. Ms. Doe’s human trafficking claims involve matters of a highly sensitive and
                personal nature.

         Ms. Doe seeks permission to proceed pseudonymously in this action involving highly

sensitive and personal details about her experience in labor trafficking. Courts often permit a

plaintiff to proceed anonymously where claims are highly sensitive and personal in nature. See

Sealed Plaintiff, 537 F.3d at 189−90. A “[p]laintiff[‘s] anonymity should be permitted where a

substantial privacy interest is involved. Embarrassment or economic harm to the plaintiffs is

insufficient, but factors to consider as to whether plaintiffs’ situation is compelling, involve[e]

highly sensitive matters including social stigmatization.” Doe v. New York Univ., 786 N.Y.S.2d

892, 903 (Sup. Ct. 2004) (internal quotations omitted). Courts have found human trafficking cases

to be highly personal and susceptible to social stigmatization, and, thus, granted trafficking

survivors the protection of anonymity. See Fla. Abolitionist v. Backpage.com LLC, No: 6:17-cv-

218-Orl-28TBS, 2017 BL 167107 at *1 (M.D. Fla. May 18, 2017) (allowing victim of human

trafficking and sex slavery to proceed under a pseudonym because it is “reasonably foreseeable

that the disclosure of her identity in this action will cause her social stigmatization”); see also Doe

v. Penzata, No. CV10–5154 MEJ, 2011 WL 1833007 (N.D. Cal. May 13, 2011) (granting




1
         The remaining factors, which are either not relevant or not persuasive, are: (1) whether identification presents
         other harms and the likely severity of those harms, (2) whether the suit is challenging the actions of the
         government or that of private parties, (3) whether, because of the purely legal nature of the issues presented
         or otherwise, there is an atypically weak public interest in knowing the litigants’ identities, and (4) whether
         there are any alternative mechanisms for protecting the confidentiality of the plaintiff.


                                                           3
          Case
          Case1:18-cv-11134-VEC
               1:18-cv-11134-VEC Document
                                 Document28
                                          6 Filed
                                            Filed11/29/18
                                                  07/02/19 Page
                                                           Page44of
                                                                 of99



anonymity to a victim of labor trafficking and sexual assault); John Roe I v. Bridgestone Corp.,

492 F. Supp. 2d 988, 991 (S.D. Ind. 2007) (granting petition of workers of a rubber plantation to

bring labor trafficking and forced labor claims under pseudonyms).

       Ms. Doe is recognized as a victim of human trafficking by the New York State Division of

Criminal Justice Services. Letter from New York State Office of Temporary and Disability

Assistance to Jane Doe (August 27, 2013). Defendants subjected Ms. Doe to degrading living

conditions by denying her any privacy, yelling at her, and restricting her access to the outside

world – all while expecting Ms. Doe to work fourteen hour days. Ms. Doe’s highly sensitive and

personal experiences in labor trafficking weigh in favor of this court allowing her to proceed

anonymously.

           B. Given past retaliation towards Ms. Doe and her family, the risk of future
              retaliatory harm is great.

       Public disclosure of Ms. Doe’s identity risks physical and mental harm to Ms. Doe, as well

as her family both here and in India. To warrant anonymity, the possible retaliatory harm “may

be physical or psychological.” Doe v. Del Rio, 241 F.R.D. 154, 158 (S.D.N.Y. 2006). The

potential harm can be to Plaintiff, “or even more critically, to innocent non-parties.” Sealed

Plaintiff, 537 F.3d at 190 (internal quotation and citation omitted); see also Doe v. I.N.S., 867 F.2d

285, 286 n.1 (6th Cir. 1989) (permitting petitioner to proceed anonymously to protect petitioner’s

family from possible reprisals by the Chinese government or others in China). The threat of

retaliation may come from defendants themselves, or from the larger community or other non-

parties. A.B.T. v. U.S. Citizenship & Immigration Servs., No. 2:11-cv-02108, 2012 WL 2995064,

at *3 (W.D. Wash. July 20, 2012) (“Retaliation may include harm by third parties, reprisals

against nonparties and economic harm.”)




                                                  4
          Case
          Case1:18-cv-11134-VEC
               1:18-cv-11134-VEC Document
                                 Document28
                                          6 Filed
                                            Filed11/29/18
                                                  07/02/19 Page
                                                           Page55of
                                                                 of99



        Ms. Doe and her family suffered severe retaliatory harm in the past, and reasonably fear

that the harassment will resume if she is publicly named here. After Ms. Doe’s escape, her husband

and children and extended family began experiencing harassment in India. Her husband and son

were detained by the Indian police several times and questioned about Ms. Doe’s whereabouts.

Ms. Doe’s extended family in India received harassing telephone calls after speaking with her on

the phone, and several of her relatives lost their jobs during this time, something for which they

still blame Ms. Doe. Here in New York, Defendant Khobragade along with employees of the

Indian Consulate followed Ms. Doe to a private immigration law office where Ms. Doe sought

legal aid after she escaped. There, Defendant Khobragade pressed her to sign a document in

English, which she did not understand.

        In the five years since Ms. Doe’s escape, the harassment against her and her family has

decreased. Her children have moved to the United States and together they established ties in their

local community.       Identifying Ms. Doe would allow interested non-parties to locate her

whereabouts, and disrupt the life she has built here for her family. Further, Ms. Doe still has

extended family in India, and Ms. Doe fears her remaining family will experience harassing

treatment if she is identified.

            C. Although Ms. Doe’s Case Was Made Public Five Years Ago, Public Attention
               Has Since Receded.

        Ms. Doe should be allowed to proceed anonymously in this action, despite being identified

in the past criminal proceedings against Defendant Khobragade. In granting the Doe Motion in

Florida Abolitionists, the court found that revealing the identity of a human trafficking and sex

slave victim “will victimize her in much the same way the Government argues in child

pornography cases that the child is victimized each time the pornographic video or photograph




                                                5
            Case
            Case1:18-cv-11134-VEC
                 1:18-cv-11134-VEC Document
                                   Document28
                                            6 Filed
                                              Filed11/29/18
                                                    07/02/19 Page
                                                             Page66of
                                                                   of99



depicting the child is viewed.” 2017 BL 167107 at *1−2. Labor trafficking is also a deeply

personal offense, which Ms. Doe should not have to relive in front of the public.

       The prior publicity surrounding Ms. Doe occurred more than five years ago and greatly

traumatized her. After her escape, Ms. Doe experienced anxiety, restlessness, insomnia, and

depression. In the following months, Ms. Doe saw a counselor twice a week while living in a

shelter, and spoke with her counselor on a monthly basis after moving out of the shelter.

Ms. Doe will be re-traumatized if she must relive her abuse again under such intense public

scrutiny.

             D. Ms. Doe is particularly vulnerable to the harms of disclosure because she faces
                social stigmatization within the Indian community.

       Ms. Doe is particularly vulnerable to the harms of disclosure due to social stigmatization

by the Indian community of being a victim of labor trafficking. Unlike the United States, India

has a culture of live-in domestic workers, who typically work similar hours but for less pay than

Ms. Doe did while working for Defendants. In 2012 – the same year Ms. Doe was trafficked to

the United States – the average house servant in India worked “12 hours a day, six days a week”

and made “only 4,000-10,000 rupees ($73-184)” in a month. Can’t Get the Help: Servants in

India, THE ECONOMIST (Dec. 22, 2012), https://www.economist.com/asia/2012/12/22/cant-get-

the-help. In comparison, Ms. Doe made 30,000 rupees a month, at least three times more than a

well-paid house servant in India.

   Therefore, Ms. Doe may be shunned by the Indian community for being seen as ungrateful.

Since escaping, Ms. Doe has established ties in the local Indian-American community and fears

her family will be ostracized from that community if she is publicly named in this action.




                                                6
          Case
          Case1:18-cv-11134-VEC
               1:18-cv-11134-VEC Document
                                 Document28
                                          6 Filed
                                            Filed11/29/18
                                                  07/02/19 Page
                                                           Page77of
                                                                 of99



 II.   MS. DOE'S INTEREST IN PROCEEDING ANONYMOUSLY IS NOT
       OUTWEIGHED BY DEFENANTS INTEREST OR THE PUBLIC INTEREST.

           A. Defendants will not be prejudiced if Ms. Doe is allowed to proceed
              anonymously because she is already known to the Defendants.

       Defendants will not be prejudiced by Ms. Doe proceeding anonymously because her

identity is already known to them. Typically, courts are concerned that a defendant’s discovery

efforts may be frustrated by plaintiff’s use a pseudonym. See Doe v. Delta Airlines, Inc., 310

F.R.D. 222, 225 (S.D.N.Y. 2015), aff'd, 672 F. App'x 48 (2d Cir. 2016) (holding that Delta Airlines

would be prejudiced if a passenger arrested in an altercation with an employee was allowed to

proceed anonymously); see also E.W. v. N.Y. Blood Ctr., 213 F.R.D. 108, 112 (E.D.N.Y. 2003)

(finding no prejudice to defendants in conducting discovery or trying the case by allowing plaintiff

to proceed under a pseudonym because defendant already knew plaintiff’s name). However, where

the plaintiff’s identity is known to the defendants, plaintiff’s use of a pseudonym “will not hinder

defendant’s ability to pursue his legal defense in any way.” Doe v. Smith, 105 F.Supp.2d 40, 45

(E.D.N.Y. 1999). Here, Defendants’ discovery and defense are not hindered. Not only do

Defendants know Ms. Doe’s true identity, but they were in contact with her husband, assisted in

her visa application, and took possession of her passports. Given such intimate knowledge of Ms.

Doe, concealing her identity will not frustrate Defendants’ efforts in this action.

           B. Revealing Ms. Doe’s Identity Goes against the Public Interest.

       The public interest will not be furthered by naming Ms. Doe in this action because doing

so would hinder other victims of labor trafficking from coming forward. Ms. Doe is not the first

nor is she the only victim of labor trafficking at the hands of a consular official. In just one year,

sixteen women employed by consular officials were identified as potential victims of human

trafficking by Polaris, a national anti-trafficking organization. See Labor Trafficking in the U.S.:



                                                  7
          Case
          Case1:18-cv-11134-VEC
               1:18-cv-11134-VEC Document
                                 Document28
                                          6 Filed
                                            Filed11/29/18
                                                  07/02/19 Page
                                                           Page88of
                                                                 of99



A Closer Look at Temporary Work Visas, POLARIS (Oct. 2015), https://polarisproject.org/

resources/labor-trafficking-us-closer-look-temporary-work-visas. The large power disparity that

exists between consular officials and their domestic workers makes it especially difficult for the

workers to come forward as victims of human trafficking.            Here, for example, Defendant

Khobragade was promoted when she returned to India after her arrest, while Ms. Doe struggled to

find housing. Although Ms. Doe was named in the criminal proceedings, revealing her true

identity in this action would create a strong deterrence for similar victims seeking retribution.

       Further, if the public is vested in this human rights issue, their knowledge will not be

hindered by identifying Plaintiff as ‘Ms. Doe.’         “Granting a party the right to proceed

anonymously, on the other hand, is not the equivalent of sealing records and does not prevent the

public from accessing records.” New York Univ., 786 N.Y.S.2d at 902−03. There is little public

interest in knowing Ms. Doe’s true name.

                                         CONCLUSION

       For the foregoing reasons, Ms. Doe’s motion should be granted permitting her to remain

anonymous in all public court filings and preventing Defendants from further revealing her true

identity to anyone outside the scope of this litigation. Ms. Doe’s interest in bringing these highly

personal claims anonymously greatly outweighs any public interest or prejudice to the Defendants.

Ms. Doe is entitled to remain anonymous in this action.




                                                 8
            Case
            Case1:18-cv-11134-VEC
                 1:18-cv-11134-VEC Document
                                   Document28
                                            6 Filed
                                              Filed11/29/18
                                                    07/02/19 Page
                                                             Page99of
                                                                   of99



   Dated: New York, New York
          November 29, 2018

                                               Respectfully submitted,

                                               /s/ Sumani Lanka

                                               THE LEGAL AID SOCIETY
                                               Adriene Holder, Attorney-in-Charge, Civil Practice
                                               Karen Cacace, Director, Employment Law Unit
                                               Sumani Lanka, Staff Attorney, Employment Law Unit
                                               199 Water Street, 3rd Floor
                                               New York, New York 10038
                                               Telephone: (212) 577-3314
                                               Facsimile: (646) 616-9468

                                               DECHERT LLP
                                               David Kelley
                                               1095 Avenue of the Americas
                                               New York, NY 10036
                                               Telephone: (212) 698-3500
                                               Facsimile: (212) 698-3599

                                               Attorneys for Plaintiff




The motion is GRANTED without prejudice to Defendants' ability to request that the issue be
reconsidered when and if they are served and appear. The Court notes that Plaintiff will likely be unable
to continue to proceed under a pseudonym if and when this case is tried.

SO ORDERED.
                                    7/2/2019



HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE




                                                   9
